Acknowledgment
This Notice of Allowance is in response to amendments filed 10/4/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/5/2020, 11/5/2020, 10/17/2019, 10/17/2019, and 10/17/2019 have been considered by the examiner.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Mukai et al. (US 6,131,693), taken alone or in combination, does not teach the claimed power steering system and method of controlling a power steering system utilizing a vehicle having a motor, a controller coupled to the motor, a torque sensor, and a steering assembly, said method comprising the steps of: 
determining a steering rate applied to the steering assembly using the controller; 
determining a vehicle speed; 
computing a base level steering damping using the steering rate and the vehicle speed; 
determining at least one approximate vehicle acceleration, wherein the approximate vehicle acceleration is selected from the group of: throttle level, brake level, and acceleration; 
sensing a steering torque of the steering assembly though the torque sensor; 
determining a user torque calculated from the steering torque applied to the torque sensor; 
computing a damping boost using the user torque and the at least one approximate vehicle acceleration; 
computing a final steering damping gain using the base level steering damping and the damping boost; and 
applying the final steering damping gain to the steering assembly to minimize unwanted feedback to the steering assembly.
Specifically, Mukai et al. discloses a similar power steering system (see Figure 1) in a vehicle having a motor (i.e. electric motor 10), a controller (i.e. control unit 20) coupled to the motor, a torque sensor (i.e. steering torque sensor 12), and a steering assembly (i.e. steering column 3). Mukai et al. further discloses determining a steering rate applied to the steering assembly using the controller (see col. 4, lines 50-58, with respect to Figure 2, depicting steering speed sensor 13), determining a vehicle speed (see col. 4, lines 50-58, with respect to Figure 2, depicting vehicle velocity sensor 14), computing a base level steering damping using the steering rate and the vehicle speed (see Figure 2, depicting damping correction value setting section 56 uses inputs from steering speed sensor 13 and vehicle velocity sensor 14 to generate damping correction value D), determining at least one approximate vehicle acceleration (see col. 5, lines 45-59, with respect to acceleration deceleration calculating section 51 in Figure 2), sensing a steering torque of the steering assembly through the torque sensor (see col. 4, lines 39-49, with respect to steering torque sensor 12 in Figure 2), determining a user torque calculated from the steering torque applied to the torque sensor (see col. 4, lines Mukai et al. does not disclose computing a damping boost using the user torque and the approximate vehicle acceleration, where the final steering damping gain is computed using the base level steering damping and the damping boost, as claimed.
Additional prior art listed in the PTO-892 form teach systems similar to Mukai et al, where only a base level steering damping is computed for application to a steering assembly, in light of the overall claim. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter is in agreement with the Written Opinion of the International Searching Authority filed 10/4/2019.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661